DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US Pub No. 20090176348), in view of Chen et al (Us Pub No. 20140103488).

  	With respect to claim 1, Griffiths discloses a first die (66 left,Fig.13) having a first bonding structure (50,Fig.13) wherein the first bonding structure comprises a first dielectric layer (46,Fig.13) and first connectors embedded in the first dielectric layer (Fig.13); a second die (24,Fig.13) having a second bonding structure (40,Fig.13), wherein the second bonding .


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Us Pub No. 20140103488), in view of We et al (US Patent No. 9595494).


With respect to claim 1, Chen et al discloses a first die (60 left,Fig.10) having a first bonding structure (62 and top 54 connected to 62, Fig.10) , wherein the first bonding structure comprises a first dielectric layer (64 and top 52, Fig.10) first connectors embedded in the first dielectric layer (Fig.10); a second die (24,Fig.10) having a second bonding structure (bottom 54,Fig.10), wherein the second bonding structure comprises a second dielectric layer (bottom 52,Fig.10) and second connectors embedded in the second dielectric layer (Fig.10), the first dielectric layer is bonded to the second dielectric layer (Fig.10), and the first connectors  bonded to the second connectors (Fig.10); an encapsulant (40,Fig.10) laterally encapsulating the second die; and through insulating vias (TIV) penetrating through the encapsulant (28,Fig.10), wherein the TIVs are connected to the first bonding structure (Fig.10). However, Chen et al does not explicitly disclose and a shape of the first connectors is substantially identical to a shape of the second connectors. On the other hand, We et al discloses a shape of the first connectors (145,Fig.1A) is substantially identical to a shape of the second connectors (112,Fig.1A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that the first connector and second connectors are identical in order to simplify the connections between dies. However, the arts cited above do not explicitly disclose and an active surface of the first die faces an active surface of the second die. On the other hand, Griffiths discloses an active surface of the first die (where 53 is attached on 66, Fig.13) faces an active surface of the second die (where 26 is attached to 24,Fig.13). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Griffiths such that two active regions face each other in order to simplify manufacturing by using flip chip technology.

 	With respect to claim 2, Chen et al discloses wherein the first dielectric layer is attached to the encapsulant (not directly,Fig.10) and the second dielectric layer is laterally covered by the 

 	With respect to claim 3, Chen et al discloses wherein each first connector of the first connectors has a via portion (between 62 and 60,Fig.10) and a trench portion (62,Fig.10) stacked on the via portion, each second connector of the second connectors has a via portion (middle 54,Fig.10) and a trench portion (54 on the bottom,Fig.10) stacked on the via portion, and the trench portion of the second connector is hybrid (it has different sizes,Fig.10) bonded to the trench portion of the first connector (Fig.10).

 	With respect to claim 4, Chen et al discloses wherein the first bonding structure further comprises auxiliary connectors (54 left,Fig.10) embedded in the first dielectric layer, and the auxiliary connectors are attached to the TIVs (Fig.10).

With respect to claim 5, Chen et al does not explicitly disclose wherein the second die further comprises through semiconductor vias (TSV) penetrating through at least a portion of the second die. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that TSV is used in order to have a stack die structure to increase the compuuting capacity of the device.

 	With respect to claim 6, Chen et al discloses solder balls (46,Fig.10) being connected to the dies and and TIV , however, it does not explicitly disclose  under-ball metallurgy (UBM) patterns disposed on the encapsulant, wherein the UBM patterns are connected to the TIVs and the TSVs; and conductive terminals disposed on the UBM patterns. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify under-ball metallurgy (UBM) patterns disposed on the encapsulant, wherein the UBM patterns are 

 	With respect to claim 7, Chen et al discloses at least one die and one TIV are connected together (left bottom die and second from left TIV,Fig.10), however, it does not explicitly disclose wherein at least one of the TSVs and at least one of the TIVs are connected to a same UBM pattern. However, it would have been obvious to have the bottom left die to include a TSV in order to connect multiple ICS together, thereby at least one TSV would be connected to a TIV.


 	With respect to claim 9, Chen et al discloses  a first die (60 left top,Fig.10), comprising: first pads (54 top,Fig.10); first connectors (62,Fig.10) on the first pads; and a first dielectric layer (64 and 52,Fig.10) encapsulating the first pads and the first connectors (Fig.10); a second die (24 left,Fig.10), comprising: second pads (54 bottom,Fig.10); second connectors (54 in the middle,Fig.10) on the second pads, wherein the second connectors are directly in contact with the first connectors (Fig.10); and a second dielectric layer (40,52,Fig.10) encapsulating the second pads and the second connectors, wherein the second dielectric layer is directly in contact with the first dielectric layer (Fig.10); and an encapsulant (40,Fig.10) laterally encapsulating the second die, wherein the encapsulant is directly in contact with the first dielectric layer (Fig.10). However, the arts cited above do not explicitly disclose and an active surface of the first die faces an active surface of the second die. On the other hand, Griffiths discloses an active surface of the first die (where 53 is attached on 66, Fig.13) faces an active surface of the second die (where 26 is attached to 24,Fig.13). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Griffiths such that two active regions face each other in order to simplify .



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Us Pub No. 20140103488), in view of Tsai et al (US Pub No. 20100283148), in view of We et al (US Patent No. 9595494), in view of Griffiths (US Pub No. 20090176348).

 	With respect to claim 8, the arts cited above do not explicitly disclose wherein multiple TSVs are connected to a same UBM pattern. On the other hand, Tsai et al discloses that a UBM is connected to multiple vias (48,Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al according to the teachings of Tsai et al such that multiple TSV are connected to a ubm in order to connect multiple devices to a single input as a design choice. 

	Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ALI NARAGHI/Examiner, Art Unit 2895